Opinion issued January 21, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00165-CV
                           ———————————
                          KATHY SHAW, Appellant
                                       V.
                  JUANITA CESAR WORRELL, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1056379


                         MEMORANDUM OPINION
      Appellant, Kathy Shaw, proceeding pro se, appealed from the trial court’s

final judgment, signed on January 12, 2015, in this forcible detainer action. See

TEX. R. APP. P. 26.1. However, after the clerk’s record was filed on October 27,
2015, making the appellate record complete because there was no reporter’s

record, appellant failed to timely file her appellate brief. See id. 38.6(a).

      On December 16, 2015, the Clerk of this Court notified appellant that her

appeal was subject to dismissal for failure to timely file her appellate brief, and that

her appeal would be dismissed unless she responded within 10 days. See id.

38.8(a)(1), 42.3(c). The Court’s notice was returned with the following marked on

the envelope:        “RETURN TO SENDER[,] NOT DELIVERABLE AS

ADDRESSED[,] UNABLE TO FORWARD.” Appellant has neither timely filed

her brief or other response to the Court’s notice, nor provided the Clerk of this

Court with any other address. See id. 9.1(b) (“A party not represented by counsel

must sign any document . . . and give the party’s mailing address, telephone

number, fax number, if any, and email address.”); 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                           2